Citation Nr: 0637468	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-42 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for atherosclerotic heart disease with coronary 
artery disease.

2.  Entitlement to a compensable disability rating for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.



FINDINGS OF FACT

1.  The veteran's cardiovascular disability is manifested by 
need for continuous medication and a workload capacity, at 
its worst, of 8-10 METs.

2.  The veteran's erectile dysfunction is manifested by 
complaints of an inability to attain and maintain an 
erection, with normal genitalia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for atherosclerotic heart disease with coronary artery 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.104, Diagnostic Code 7005 (2006).

2.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.31, DCs 7520, 7521, 7523, 7524 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a May 2002 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the May 2002 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in May 2002 prior to the 
adjudication of the claims in July 2003.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2002 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Heart 
Hospital of Austin, Elizabeth R. Mattson, M.D., King's 
Daughters Clinic, and VA examination reports dated in August 
2002, April 2003, and February 2005.  Notably, the veteran 
has not identified any further outstanding and relevant 
evidence in response to the May 2002 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding an increased rating claim, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Atherosclerotic heart disease with coronary artery disease 
The veteran's service-connected atherosclerotic heart disease 
with coronary heart disease is currently assigned a 10 
percent rating under Diagnostic Code 7005.  Under DC 7005, a 
10 percent rating contemplates a workload of greater than 7 
METs but not greater than 10 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, continuous 
medication required.  A 30 percent rating contemplates a 
workload of greater than 5 METs but not greater than 7 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating contemplates more than one episode of acute congestive 
heart failure in the past year; or, workload of greater than 
3 METs but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  A 100 percent rating contemplates documented 
coronary artery disease resulting in chronic congestive heart 
failure; or, workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2) (2006).

The preponderance of the evidence is against the assignment 
of a rating in excess of 10 percent for the veteran's 
service-connected atherosclerotic heart disease with coronary 
artery disease.  The veteran was afforded VA examinations in 
April 2003 and February 2005.  In April 2003, the veteran's 
exercise tolerance in terms of METs was about 10 METs.  In 
February 2005, his exercise tolerance in terms of METs was 
between 8-10 METs.  

In light of the above clinical findings, the Board finds that 
the veteran's cardiac impairment most nearly approximates the 
level of the criteria for a 10 percent evaluation.  A higher 
evaluation, to 30 percent, is not warranted in this case 
since there is no evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, 
and no evidence that workload of less than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope.  

In conclusion, the Board finds that the criteria for a rating 
in excess of 10 percent for atherosclerotic heart disease 
with coronary heart disease have not been met. Where, as 
here, the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Erectile Dysfunction
Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to 
erectile dysfunction.  The Board notes that the veteran is in 
receipt of special monthly compensation based on loss of use 
of a creative organ.  For this reason, the RO evaluated the 
veteran's service-connected disability by analogy under 
Diagnostic Code (DC) 7523 for complete atrophy of the testis.  
38 C.F.R. § 4.115b.  Under DC 7523, complete atrophy of one 
testicle warrants a noncompensable rating.  Complete atrophy 
of both testicles warrants a 20 percent rating, with 
consideration for special monthly compensation. 

Throughout the pendency of this appeal the veteran was 
afforded examinations in August 2002, April 2003, and 
February 2005.  Physical examination of the genitalia 
demonstrated an adult male without lesion or urethral 
discharge.  Both testicles were descended and there was no 
evidence of testicular masses or tenderness.  There was no 
evidence of a fistula, residuals of genitourinary disease, 
testicular atrophy, or impairment of sensation, reflexes or 
peripheral pulses.

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the veteran's service-
connected erectile dysfunction is not justified.  There is no 
evidence of complete atrophy of both testes such as to 
warrant a 20 percent rating under DC 7523.  Additionally, 
although the veteran does have an erectile dysfunction, there 
is no indication that there is any deformity of the penis, 
such as to warrant a 20 percent evaluation under DC 7522.  
Nor is there any evidence of removal of half or more of the 
penis, or removal of both testes, such as to warrant an 
increased evaluation of 30 percent under DCs 7520 and 7524.  
Therefore, there is no evidence currently of record upon 
which to award a compensable evaluation for this disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the erectile dysfunction.


ORDER

A disability rating in excess of 10 percent for 
atherosclerotic heart disease with coronary heart disease is 
denied.

A compensable disability rating for erectile dysfunction is 
denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


